Title: To George Washington from William Booker, 6 July 1798
From: Booker, William
To: Washington, George

 

Sir
Richmond 6 July 1798

I receivd your Letter of the 22 Ulto and on Wednesday Last (being the first opportunity Since) have Shipped on board the Schooner Republican Capt. Bagnal, the Rawhide band put up in a Small Barrel to be delivd to Col. Gilpin of Alexandria.
I have put it up in a barrel in order to make it more handy to Carry &c. not from fear of rats and mice it being well Greased with train oil which I have found a sufficient preventative from them, Some of those bands have been used Last fall and one in particular in a horse Mill it has been Constantly Exposed and have Never Receivd the Least Injury from any Vermin whatever, and there are a great abundance ⟨of⟩ rats and mice in the Same house. The first ba⟨nd⟩ I Ever made Receivd Some Injury but it was before it was Greased. I was then told of the Grease and have always used it and have never as yet heard a Complaint.
I am Extreemly Glad to hear you are Gathering your wheat Straight I make not the Least doubt but the machine will please.
I will (if possible) be at Mount Vernon between the 25 and Last of this month, nothing of any Consequence will be wanting for the alterations Necessary for the machine but may be Easily got after I come, as the alterations Chiefly Consist in the manner of pla[c]ing Some parts of the machine farther and Some nearer than it now is—from Each Other. I am your Most Ob. Set

Wm Booker


P.S. The Captains receipt is Inclosed.

